TB[E                       NEY            GENERAL
                                 OF        EXAS




Mr. Will E. Odom                               Opinion       No. C-748
Chairman, Parks and
 Wildlife   Commission                         Re:     Whether the administration
John H. Reagan Bldg.                                   of the Lyndon B. Johnson
Austin,   Texas                                        State Park Fund is an
                                                       operation    of the Parks
                                                       and Wildlife    Commission
Dear Mr. Odom:                                         and related    questions.

             You have requested   this office    for an opinion
concerning    whether the administration      of the Lyndon B.
Johnson State Park Fund is a function         and operation  of
the Parks and Wildlife     Commission,   and whether the adminis-
trators    of such fund have acted properly      in refusing   to
make public    the names of donors to this fund and the
amounts of such donations      when the donor has requested
that this information     not be made public.

              Article   978I'-3a,Vernon’s    Penal Code, consoll-
dated the Game and Fish Commission and the State Parks
Board into one department to be known as the Parks and
Wildlife   Department and the policy       direction    of such
department was vested In the Parks and Wildlife            Commission.
Article   978f-3a  further   provided    that all of the powers,
duties   and authority   previously    vested in the State Parks
Board and the Game and Fish Commission           should be transferred
to the Parks and Wildlife      Department.

              Section   5   of   Article        978f-3a,      provides   in part
that:
                II. . .that portion   of the program admin-
        istered     by the Parks and Wildlife     Department
        which deals with the operation,        maintenance,
        and improvement of State Parks shall be fi-
        nanced from the General Revenue Fund, the
        State Parks Fund, other funds as mav be
        authorized     by law, and such donations,
        grants,     and gifts  as may be received    by
        said Department.      . . . ‘I (Emphasis added)

              Article   6068,     Vernon’s           Civil   Statutes,   which   here-

                                      -3600-
                                                                  .     .




Mr. will   E. Odom, Page 2 (C-748)



tofore   dealt with the activities    of the State Parks Board
and which Is now applicable      to the Parks and Wildlife Com-
mission,   provides in part that:

             “The said Board shall    solicit       donations
      to the State of tracts     of land,       large or small,
      to be used by the State for the           purpose of
      Dubllc DaFks and/or recreational           areas.   and
      said Board is hereby authorized           to accept    in
      behalf   of the State the title      to    any such
      tract or tracts   of land.    . . .”        (Emphasis
      added)

           Article  6069, Vernon’s     Civil   Statutes, which
heretofore   dealt with the activities       of the State Parks
Board and which Is now applicable       to the Parks and Wild-
life   Commission, provides in part that:

             “Said Board shall make investigations          of
      any tract or tracts       of land, of any size what-
      soever,    In the State with a view of determining
      whether the same Is suitable         for public   park
      purposes,     and, the terms on which it can be
      acquired.     . . . The purpose of this law is
      to initiate     a movement looking      to the establlsh-
      ment eventually      of a system of State Parks for
      the benefit     of the people,    secured either    by
      donations     or purchase,   or established     on any
      land owned by the State available          for such
      purpose.     . . .”    (Emphasis added)

           The foregoing     statutes   clearly     reveal   that one
of the functions     of the Parks and Wildlife         Commission and
the Parks and Wildlife      Department is to encourage          private
interests  to contribute     to the development        of the State
Parks System by donations       of land to the State of Texas
to be used for parks and recreational           purposes.     The
foregoing  statutes,    while encouraging       such activities      on
the part of the Parks and Wildlife         Commission and the
Parks and Wildlife     Department,    do not specify       any partic-
ular manner in which these activities           will be carried      out.

            In your    letter   requesting    this opinion,   you have
made available   to    us a copy of the Constitution        of the
Lyndon B. Johnson      State Park Fund.      The following    are
excerpts  from the     Constitution     of the Lyndon B. Johnson
State Park Fund:

                                -3601-
Mr.    will   E. Odom, page 3        (c-748)




                    .   .   .   .

               “The Fund is created     and shall be operated
        exclusively     for charitable   purposes.   In further-
        ance of such purposes       it shall  be the specific
        object    of the Fund to establish     and maintain,
        in cooperation     with the County of Gillespie,
        Texas, a state park for the State of Texas to
        be known as the ‘Lyndon B. Johnson State Park.’
               11. . . .

              “The administrators      of this Fund shall be
        empowered to solicit      funds,  acquire   property
        and conduct  such other ancillary       activities
        as are necessary    and incidental     to its purpose.

               “Upon receipt of sufficient      moneys to
        purchase   land and make the necessary       improve-
        ments, the park will be deeded to the State
        of Texas, and this Fund will       terminate   its
        existence.
               8,
                    .   .   .   .

               “Upon termination    or dissolution   all remaining
        assets    of the Fund will be distributed      to the Parks
        and Wildlife    Department of the State of Texas for
        exclusively    public  purposes.”     (Emphasis added)                  i

              You have also         stated     in your    letter   requesting
this    opinion  that:
              8,. . .the Parks and Wildlife               Department has
        nothing   to do with the receiving               of contributions
        to the fund or the administration                 of the fund in
        any manner whatsoever.

               “The contributions      are made to Will E. Odom,
        Trustee,   Lyndon B. Johnson State Park Found, and
        the act is one of an Individual        in a fiduciary
        capacity,   receiving     donations  and In turn purchas-
        ing land from the funds so donated.

              “The lands are then conveyed, without cost,
        to the State of Texas, ‘Parks and Wlldlife   Depart-
        ment in perpetuity  for use as a park.   . . .


                                       -3602-
Mr. Will      E. Odom, page 4 (C-748)



             “The only connection  the members of the Parks
      and Wildlife    Commission have is In setting up the
      trusteeship.    . . .

             “Many contributions      have been made to the
      fund with the understanding         that the name of the
      contributor    and the amount of the contribution
      would not be divulged        to the public.     The reason
      for this,    of course,    is personal    to the individual
      contributor.     I have felt     that the request    of any
      donor for such anonymity was reasonable           and a
      privilege    that should be accorded.
               ,1. .   . .”   (Emphasis     added)

            In view of the foregoing,         we are of the opinion
that it is obvious      that the "Lyndon B. Johnson State Park
Fund" Is not an operation        or activity    of the Parks and
Wildlife  Department or the Parks and Wildlife            Commission,
but is merely the means being used by private             interests
to obtain donations      of funds to purchase property         which
will ultimately    be deeded to the State of Texas for the
creation  of a State park to be known as the "Lyndon B.
Johnson State Park.”        Under the present      arrangement,     we
are of the further     opinion    that the Parks and Wildlife
Commission and the Parks and Wildlife           Department will
have no Interest    in the activities        of the Lyndon B.
Johnson State Park Fund until         such time as the property
to be used for such parks purposes           Is deeded to the State
of Texas.    The fact that members of the Parks and Wildlife
Commission are serving       as administrators      of the Lyndon 8.
Johnson State Park Fund is Immaterial           as the Information
made available    to us reveals     that they are serving        in such
capacity  in their    individual    rather    than governmental
capacity.

             As the Lyndon B. Johnson State Park Fund Is
an activity    of private    Interests  rather  than of the Parks
and Wildlife    Commission and the Parks and Wildlife        Depart-
ment, It Is within the discretion        of the administrators
of such fund to determine        whether the names of donors and
the amounts of their      contributions    will be made public.

                              SUMMARY
                              -------
              The administration      of     the Lyndon B. Johnson
      State    Park Fund, under      the     facts disclosed, is

                                   -3603-
Mr. Will      E. Odom, page     5 (c-748)



        not an operation    of the Parka and Wlldllfe      Commls-
        sion or the Parks and Wildlife      Department.      As
        the administration    of the Lyndon B. Johnson State
        Park Fund is an operation    of private    interests
        rather  than an operation   of the Parks and Wildlife
        Commission or the Parks and Wildlife       Department,
        the disclosure    of the names of donors to such
        fund or the amounts of their contributions         is
        a matter for the discretion    of'the   administrators
        of such fund.

                                            Very   truly   yours,

                                            WAGGONER CARR
                                            Attorney General




PB: sck

APPROVED:
OPINION COMMITTEE

W. V.     Geppert,   Chairman

John Banks
J. C. Davis
Wade Anderson
Ralph Rash

APPROVEDFOR THE ATTORNEYGENERAL
BY: T. B. Wrlght




                                  -3604-